Case 5:17-cr-00026-TBR Document 127 Filed 06/26/20 Page 1 of 3 PageID #: 456




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                         CRIMINAL ACTION NO. 5:17-cr-00026-TBR

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.

JEVAN SHEPPARD                                                                         DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Jevan Sheppard’s (“Sheppard”)

Motion to Exclude Introduction of Police Body Cam Videos. [DN 89.] The government has

responded. [DN 96.] As such, this matter is ripe for adjudication. For the reasons that follow, IT

IS HEREBY ORDERED that Sheppard’s Motion to Exclude [DN 89] is DENIED.

                                              I. Background

       On June 13, 2017, Sheppard was charged in an indictment with (1) conspiracy to

distribute/possess with intent to distribute a controlled substance, the use of which resulted in death

and serious bodily injury, (2) distribution of a controlled substance, the use of which resulted in

death and serious bodily injury, (3) possession with intent to distribute a controlled substance, and

(4) importing a controlled substance into the United States, the use of which resulted in death and

serious bodily injury. [DN 1.] More specifically, Sheppard is charged with the

possession/distribution of U-47700—a controlled substance—and causing the death and/or serious

injury of T.M. and K.M. [Id.] Sheppard now seeks to exclude body camera videos that show the

police response to the two individuals that overdosed.

                                               II. Discussion

       Sheppard first argues the body cam videos are not relevant. Fed. R. Evid. 401 states:

       Evidence is relevant if:
Case 5:17-cr-00026-TBR Document 127 Filed 06/26/20 Page 2 of 3 PageID #: 457




       (a) It has any tendency to make a fact more or less probable than it would be without the

           evidence; and

       (b) the fact is of consequence in determining the action.

The government states the video show U-4 sitting in close proximity to the victims and shows one

victim deceased and the other unconscious. The video also depicts medical personnel rendering

aid to the victims. Counts One, Two, and Five against Sheppard all require proof of death or serious

bodily injury resulting from U-4. A video that depicts one victim unconscious and the other dead

near U-4 is certainly relevant to these charges. Therefore, this evidence is not excluded under Fed.

R. Evid. 401.

       Sheppard argues in the alternative that the evidence should be excluded pursuant to Fed.

R. Evid. 403. Fed. R. Evid. 403 states:

       The court may exclude relevant evidence if its probative value is substantially outweighed
       by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
       evidence.

Sheppard states the probative value of the video footage is “substantially outweighed by the danger

of unfair prejudice, confusion of the issues, and misleading the jury.” [DN 89 at PageID 201.] The

Court agrees with the government that Sheppard has not shown how the video evidence would

confuse the issues or mislead the jury. “Unfair prejudice does not mean the damage to a defendant's

case that results from the legitimate probative force of the evidence; rather it refers to evidence

which tends to suggest decision on an improper basis.” United States v. Bonds, 12 F.3d 540, 567

(6th Cir. 1993) (internal quotations omitted). The admission of the video will prejudice Sheppard.

See Marshall v. Rawlings Co., LLC, No. 3:14-CV-359-TBR, 2018 WL 1096436, at *7 (W.D. Ky.

Feb. 28, 2018) (“[I]t is axiomatic that “all probative evidence is to some extent prejudicial,” and

so the mere fact that evidence one side seeks to have admitted is harmful to the opposing party
Case 5:17-cr-00026-TBR Document 127 Filed 06/26/20 Page 3 of 3 PageID #: 458




cannot, in and of itself, warrant this Court's exclusion of that evidence.”) However, Sheppard does

not argue how this prejudice is unfair or how it substantially outweighs the probative value of the

video footage. The government has stated legitimate and appropriate use of the video. As such,

Sheppard has not met his burden to exclude this evidence.

                                             III. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Sheppard’s Motion to

Exclude [DN 89] is DENIED.

       IT IS SO ORDERED.




                                                                            June 26, 2020




cc: counsel
